Case 1:19-cv-01676-CFC Document 23 Filed 07/16/20 Page 1 of 1 PagelD #: 149

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

SHIMON CITRON, )

Petitioner,

V. 5 Civ. No. 19-1676-CFC
ETZD INC.,

Respondent.

ORDER
At Wilmington this 16" day of July, 2020, having considered the Report and
Recommendation issued by United States Magistrate Judge Sherry R. Fallon on
June 30, 2020, and upon the expiration of the time allowed for objections pursuant
to Rule 72 of the Federal Rules of Civil Procedure with no objections having been
filed;
IT IS ORDERED that:
1. Magistrate Judge Fallon’s Report and Recommendation (D.I. 22) is
adopted.
2. Respondent’s motion to dismiss without prejudice and vacate the writ
(D.I. 15) is granted.

LL 7a

United States District Judge
